Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors and Stockholders of 1-800-FLOWERS.COM, Inc. and Subsidiaries We hereby consent to the incorporation by reference in the Registration Statements on FormS-8 (No.333-54590, 333-119999, 333-164727 and 333-192304) of 1-800-FLOWERS.COM, Inc. of our reports dated September 12, 2014 relating to the consolidated financial statements and financial statement schedule and the effectiveness of 1-800-FLOWERS.COM, Inc. and Subsidiaries’ internal control over financial reporting, which appear in this Form 10-K. /s/ BDO USA, LLP Melville, NY September 12, 2014
